Name: Commission Regulation (EC) No 1481/94 of 27 June 1994 amending for the ninth time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  trade policy;  agricultural activity;  prices;  means of agricultural production;  animal product
 Date Published: nan

 No L 159/50 Official Journal of the European Communities 28 . 6 . 94 COMMISSION REGULATION (EC) No 1481/94 of 27 June 1994 amending for the ninth time Regulation (EC) No 3337/93 adopting exceptional support measures for the market in pigmeat in Belgium HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3337/93 is hereby amended as follows : Article 4 is amended as follows : (a) in paragraph 1 , 'ECU 117' is replaced by 'ECU 109' and 'ECU 99' is replaced by 'ECU 93' ; (b) in paragraph 2, 'ECU 42' is replaced by 'ECU 39' and 'ECU 36' is replaced by 'ECU 33' ; (c) in paragraph 3, 'ECU 34' is replaced by 'ECU 31 ' and 'ECU 29' is replaced by 'ECU 26'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in one production region in Belgium, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3337/93 (3), as last amended by Regulation (EC) No 1391 /94 (4); Whereas it is necessary to adjust the buying-in price to the present market situation taking into account the decrease in market prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 This Regulation shall enter into force on 28 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 299, 4. 12. 1993, p. 23. O OJ No L 152, 18 . 6 . 1994, p. 24.